Mr. Justice Woodward
delivered the opinion of the court, May 5th 1879.
This appeal has brought up a single question for determination. Thomas Sparks died on the 17th of October 1874. The fourth section of his will, which had been executed two years before, contained this provision: “I hereby give, devise and bequeath to my son, Thomas Weston Sparks, and to his heirs and assigns for ever, upon his attaining the age of twenty-one years, all my Shot Tower property, consisting of shot tower, buildings and lots of ground connected therewith, situate on the south side of Carpenter street, * * * with all the appurtenances, machinery, fixtures and personal property therein and thereunto belonging.” The second section of the codicil, executed on the 18th of December 1873, made a similar gift, devise and bequest to his son of the lot known as the Old Swedes’ Burial-ground, which the testator had purchased after making his will, adjoining the Shot Tower property, and which he desired should “ form part thereof.” The auditor found that at the date of the. testator’s death, there were stock and manufactured goods in the Shot Tower property of the value of $21,235.96. In this aggregate, drop-shot appraised at $13,213.55, and buck*152shot appraised at $2038.12 were included. The balance amounted to $5984.29. It was made up of various items, consisting of bar, pig and black lead, of “ sundry metals,” of bagging, of arsenic, of gas, pea and egg coal, of pine wood and of new and old kegs. At the audit, Thomas Weston Sparks, the appellant, claimed that under the terms of his father’s will, he was entitled to the value of ■the entire personal property, which had been inventoried as “ Stock in factory.” The claim was rejected by the auditor and his report was confirmed by the Orphans’ Court.
The will of Mr. Sparks was very carefuly drawn. Out of the thirty-eight items by which he disposed of his estate, the formula “I give and bequeath,” was adopted in thirty-four. These embraced all the bequests of personal property. In the second, a gift of real estate to his wife for life, and in the fourteenth, a gift of a house in Oermantown, to his sister-in-law, Mrs. Thomson, for life were made, and the words, “I give and devise” were used. The phrase, “I give, devise and bequeath,” was employed only in the gift to his son in the fourth item and in the residuary clause. The same phrase was used in the second section of the codicil, by which the Old Swedes’ Burial-ground was given to his son. Throughout, there was manifest method in the use of terms. As “the lot immediately adjoining on the north the Shot Tower property” was to form part of it, the testator assumed that, like the other' lots, it would become a depository for chattels belonging to or connected with the business, and he directed, therefore', that they with other such chattels should go to the devisee. It seems clear from a scrutiny of this elaborate instrument that its draughtsman employed no superfluous, ambiguous or senseless words.
What, then, was the purpose of the testator in adding to the devise of the Shot Tower property with its appurtenances, machinery and fixtures, a bequest to his son of “ the personal property therein and thereto belonging?” The devise would have carried the fixtures, furniture and tools. The bequest meant to embrace something beyond them, or it had no meaning at all. It is the duty of all courts to give due effect to all the provisions of a dead man’s will. No one of them is to be cast aside as jargon except where its absurdity is absolute. Mr. Sparks desired and designed that upon the happening of his own death, his son should be his successor in his business at the age of twenty-one. He had taken him from school at the age of seventeen, and had educated him in his office to this end. He knew — none could know so well — that the operations of the Shot Tower property would always require that large quantities of costly manufacturing materials should be kept at hand. If, at the moment of his death, these materials should go into the possession of his personal representatives, and form part of his residuary estate, the whole business would probably be crippled and deranged, and if the devisee should have no outside means, *153would possibly be destroyed. It was to guard against this obvious contingency that the testator made the bequest of the personal property to his son. Lead, bagging, arsenic, coal, wood and kegs had become by their purchase and deposit in the factory part of the factory itself. As means and materials for carrying on the business, they had acquired the value that attaches to articles of prime necessity. Apart from such a connection, some of them may have had the value of the open market, and some of them may have been useless and worthless. When Mr. Sparks died, “ the personal property” designed to be used in making shot had been appropriated to the purposes of the factory. It “belonged” to the Shot Tower property.
Nothing in the later provisions of the fourth section of the will is inconsistent with the view that has been taken of the intention of the testator. In the event of the death of the devisee in his minority, “ the same,” that is, the whole real and personal property devised and bequeathed, was to become part of the residuary estate. The “ Shot Tower property and appurtenances” were directed to be rented during the devisee’s minority, and the income was made part of the residue also. And power was given to the executors to sell “the said Shot Tower property” at their discretion; to invest the proceeds in such securities as they should deem best; to pass the income into the residue; to assign the securities to the appellant when he should reach the age of twenty-one years; and, if he should die before reaching that age, to add it 'to the residuary fund. In the direction to rent, and in the power given to sell, the testator had no personal property in contemplation. That had been pro-vided for. It was to go to his son if he lived till he should be twenty-one years old. It was to go into the residue if he should die in his minority. Whilst it would have passed neither to a lessee or a purchaser of the realty, its existence, availability and adaptation to the purposes of the business would have proved advantageous. It would have increased the rental value if a lease had been made, and enhanced the purchase price in the event of sale. The business was in fact carried on during the nine months of the appellant’s minority by the widow of the testator. When he attained his majority, the property passed into his hands, and the original design of his father was carried out.
But the appellant’s claim before the auditor embraced not only the articles that were to be worked up, but the drop-shot and buckshot which happened to be in the factory when the testator died. These were personal property upon the premises, certainly, but they were there only to await shipment to customers or transfer to the store. They were manufactured goods, articles of commerce, finished and prepared for sale. Whilst the testator was able to foresee that stock and materials for manufacture would be always in the factory, he could not anticipate what, if any, quantity of goods: *154completed for the market would be left there at any point of time after his will was made. Subject as it ivas to constant fluctuations in quantity, it.would seem impossible that this property could have been in the testator’s mind. Business conditions can be conceived under which it would accumulate in vast volume. And business conditions can be conceived under which the factory would be swept bare of every pound.
It is now adjudged and decreed that the decree of the Orphans’ Court be so amended and modified, that Thomas Weston Sparks shall be allowed and paid the sum of $5984.29, being the value of the manufacturing materials in and upon the Shot Tower property at the date of Thomas Sparks’s death; that with this modification the said decree be affirmed; and that the costs of this appeal be paid out of the fund for distribution.